 


109 HR 1552 IH: Disaster Relief Equity Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1552 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Jindal (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to clarify that the religious status of a private nonprofit facility does not preclude the facility from receiving assistance under the Act. 
 
 
1.Short titleThis Act may be cited as the Disaster Relief Equity Act of 2005. 
2.FindingsCongress finds the following: 
(1)The Federal Emergency Management Agency (in this section referred to as FEMA) provides critical assistance to all categories of facilities damaged in natural disasters. 
(2)FEMA may contribute funds for the repair, restoration, reconstruction, or replacement of a private nonprofit facility damaged or destroyed by a major disaster. 
(3)In February 2001, the Seattle Hebrew Academy, a private nonprofit educational facility for Jewish students, suffered damage to its facilities in the Nisqually Earthquake. 
(4)The Seattle Hebrew Academy applied to FEMA for Federal financial assistance to address the damage. 
(5)FEMA denied the Academy’s application on the basis that the facility was not open to the general public and therefore was not a private nonprofit facility as defined by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(6)After reviewing its interpretation of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, FEMA concluded that the Act did not require educational facilities to be open to the general public to be eligible for assistance under the Act. 
(7)The Department of Justice published a legal memorandum on whether the establishment clause of the first amendment of the Constitution would still require a religious nonprofit facility, such as the Seattle Hebrew Academy, to be denied Federal financial assistance to repair or restore disaster stricken facilities due to its religious status. 
(8)The Department of Justice memorandum properly concluded that FEMA aid is made available on the basis of neutral criteria to a . . . class of beneficiaries defined without reference to religion and including . . . a host of . . . public and private institutions . . . and, therefore, the disbursement of FEMA assistance to a religiously owned or operated private non-profit facility would not violate the establishment clause of the first amendment. 
3.Eligibility of private nonprofit facilities for disaster assistance 
(a)DefinitionSection 102(9) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(9)) is amended to read as follows: 
 
(9)Private nonprofit facility 
(A)In generalThe term private nonprofit facility means private nonprofit educational, utility, irrigation, emergency, medical, rehabilitational, and temporary or permanent custodial care facilities (including those for the aged and disabled) and facilities on Indian reservations as defined by the President. 
(B)Additional facilitiesIn addition to the facilities described in subparagraph (A), the term private nonprofit facility includes any private nonprofit facility that provides essential services of a governmental nature to the general public.. 
(b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(3) of such Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the following: 
 
(C)Religious statusNotwithstanding any other provision of this Act, the religious status of a private nonprofit facility, or the owner or operator of such a facility, shall not preclude its eligibility for contributions under this subsection.. 
 
